



COURT OF APPEAL FOR ONTARIO

CITATION: Kheireddine v. Mehdi, 2013 ONCA 699

DATE: 20131115

DOCKET: C57124

Doherty, Goudge and Lauwers JJ.A.

Nadim Kheireddine

Plaintiff (Respondent)

and

Salam Mehdi

Defendant (Appellant)

Salam Mehdi, appearing in person

B. Greenberg, for the plaintiff (respondent)

Heard:  November 8, 2013

On appeal from the order of Justice McKelvey of the
    Superior Court of Justice dated May 10, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant attempts to raise in oral argument various potential
    defences on the merits and also challenges the provenance of certain documents
    filed below.  We cannot entertain those submissions at this stage.

[2]

The motion judge was not satisfied that the appellant was not served
    under the rules.  He also could find no defence on the merits in the material
    placed before him.  On the basis of this record, we see no error in his
    reasons.

[3]

The appeal must be dismissed.  Costs to the respondent in the amount of
    $2,500, inclusive of taxes and disbursements.


